        Case 1:19-cv-00605-LMM Document 11 Filed 03/29/19 Page 1 of 3




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION

DAKOTA HOLT,                            )
                                        )
      Plaintiff,                        )
                                        )       CIVIL ACTION
v.                                      )
                                        )       FILE No. 1:19-cv-00605-LMM
ROCK N TACO, INC. and                   )
GARDBUCK, LLC,                          )
                                        )
      Defendants.                       )

                           NOTICE OF SETTLEMENT

      NOTICE IS HEREBY GIVEN that all claims pending in this matter have been

resolved to the satisfaction of all parties. Plaintiff hereby respectfully requests that

this Court allow sixty (60) days within which to complete the settlement, during

which time Plaintiff requests that the Court retain jurisdiction over this matter until

fully resolved. Should Plaintiff not move to reinstate the case or seek other Court

intervention in the next sixty (60) days, Plaintiff requests the Court dismiss this case

with prejudice at that time.

                                        Dated: March 29, 2019.

                                        Respectfully submitted,

                                        /s/Craig J. Ehrlich
                                        Craig J. Ehrlich
                                        Georgia Bar No. 242240
                                        The Law Office of Craig J. Ehrlich, LLC

                                            1
        Case 1:19-cv-00605-LMM Document 11 Filed 03/29/19 Page 2 of 3




                                     1123 Zonolite Road, N.E., Suite 7-B
                                     Atlanta, Georgia 30306
                                     Tel: (404) 365-4460
                                     Fax: (855) 415-2480
                                     craig@ehrlichlawoffice.com

                         CERTIFICATE OF SERVICE

      I certify that on March 29, 2019, I filed the within and foregoing Notice of

Settlement using the CM/ECF System for the federal District Court for the Northern

District of Georgia. A true and correct copy will be delivered to the following

counsel via electronic mail:

Rock-n-Taco, Inc.
c/o John F. Wymer, III, Esq.
Thompson Hine LLP
Two Alliance Center
3560 Lenox Road, Suite 1600
Atlanta, Georgia 30326-4266
John.Wymer@ThompsonHine.com

Gardbuck, LLC
c/o Victor W. Newmark, Esq.
Wiles and Wiles, LLP
800 Kennesaw Avenue, Suite 400
Marietta, Georgia 30060
vnewmark@evict.net

                                     /s/Craig J. Ehrlich
                                     Craig J. Ehrlich

       CERTIFICATE OF COMPLIANCE WITH LOCAL RULE 5.1

      The undersigned hereby certifies that the foregoing document has been

prepared in accordance with the font type and margin requirements of Local Rule

                                        2
        Case 1:19-cv-00605-LMM Document 11 Filed 03/29/19 Page 3 of 3




5.1 of the Northern District of Georgia, using a font type of Times New Roman and

a point size of 14.

                                     /s/Craig J. Ehrlich
                                     Craig J. Ehrlich




                                       3
